IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-85,411-01


                EX PARTE CHARLES MATTHEW SHAW, Applicant


           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. C-1-010800-1280420-A IN THE CRIMINAL DISTRICT COURT NO. 1
                         FROM TARRANT COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: September 14, 2016
DO NOT PUBLISH